                                          Case 3:21-cv-05866-MMC Document 12 Filed 08/11/21 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      XIAOQING XIAO,                                 Case No. 21-cv-05866-MMC
                                                       Plaintiff,
                                  8
                                                                                        ORDER REMANDING ACTION TO
                                                 v.                                     STATE COURT
                                  9

                                  10     RANDALL FORSHEY, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendants Randall Forshey and Sharon Forshey's Notice of

                                  14   Removal, filed July 30, 2021. Having read and considered the Notice of Removal, the

                                  15   Court rules as follows.

                                  16          Prior to the filing of the instant Notice of Removal, the above-titled action, in which

                                  17   plaintiff Xiaoqing Xiao asserts a single claim against defendants for unlawful detainer,

                                  18   was removed by defendants and thereafter was remanded by the Court. Specifically,

                                  19   defendants, on April 7, 2021, filed a Notice of Removal, and the Court, by order filed June

                                  20   8, 2021, remanded the case for lack of subject matter jurisdiction.

                                  21          The Notice of Removal filed July 30, 2021, is identical to the Notice of Removal

                                  22   filed April 7, 2021. As the grounds asserted in the first Notice of Removal failed to

                                  23   identify any basis for federal jurisdiction, the identical grounds asserted in the second

                                  24   Notice of Removal likewise fail to identify any such basis. Consequently, the case, once

                                  25   again, will be remanded. See 28 U.S.C. § 1447(c) (providing "[i]f at any time before final

                                  26   judgment it appears that the district court lacks subject matter jurisdiction, the case shall

                                  27   be remanded"); Maniar v. FDIC, 979 F.2d 782, 785 (9th Cir.1992) (finding § 1447(c)

                                  28   permits district court to remand sua sponte case for lack of subject matter jurisdiction).
                                          Case 3:21-cv-05866-MMC Document 12 Filed 08/11/21 Page 2 of 2




                                  1          Accordingly, the above-tiled action is hereby REMANDED to the Superior Court of

                                  2    the State of California, in and for the County of Alameda.

                                  3          IT IS SO ORDERED.

                                  4

                                  5    Dated: August 11, 2021
                                                                                              MAXINE M. CHESNEY
                                  6                                                           United States District Judge
                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
